Lincoln National Corporation 150 N. Radnor-Chester Road Radnor, PA19087 phone 484-583-1430 August 6, 2013 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:Lincoln National Corporation Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 1, 2013 File No. 001-06028 Dear Mr. Rosenberg: This letter is in response to your letter of July 31, 2013 concerning Lincoln National Corporation’s (“LNC” or the “Company”) Form 10-K for the year ended December 31, 2012.We are in the process of responding to your comments, but are requesting an extension until August 28, 2013 to respond.Thank you for your consideration of our request. Sincerely, /s/ Douglas N. Miller Douglas N. Miller Senior Vice President & Chief Accounting Officer cc: Randal J. Freitag, Executive Vice President and Chief Financial Officer Lincoln Financial Group is the marketing name for Lincoln National Corporation and its affiliates.
